                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK



                     SAMUEL INDIG, MEIR KAHANA, and
                     ROBERT KLEIN,

                                                         Plaintiffs,

                                       -against-

                     THE VILLAGE OF POMONA, BRETT
                     YAGEL, LOUIS ZUMMO, LEON HARRIS,
                     and DORIS ULMAN,

                                                       Defendants.


                                  18-CV-10204 (VB)



              PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT
               OF THEIR MOTION TO AMEND THEIR COMPLAIN
______________________________________________________________________________




                       SCHLAM STONE & DOLAN LLP
                                   Bradley J. Nash
                              26 Broadway, 19th Floor
                                New York, NY 10004
                                Phone: 212-344-5400
                                  Fax: 212-344-7677
                           E-mail: bnash@schlamstone.com

          Attorneys for Plaintiffs Samuel Indig, Meir Kahana, and Robert Klein
        Plaintiffs Samuel Indig, Meir Kahana, and Robert Klein respectfully submit this

memorandum of law together with the Declaration of Bradley J. Nash (“Nash Decl.”), and the

exhibits annexed thereto in support of their motion for leave to amend the complaint, pursuant to

Fed. R. Civ. P. 15(a)(2).

                         THE PROPOSED AMENDED COMPLAINT

        A copy of the Proposed Amended Complaint is attached to the Nash Decl. as Exhibit A,

and a redline showing the changes from the initial Complaint is attached as Exhibit B.

        The proposed amendments would add two additional plaintiffs (but no new claims or

legal or factual theories). Those new plaintiffs are: (1) Leah Indig (the wife of Plaintiff Samuel

Indig), and (2) Naftali Klein (the father of Plaintiff Robert Klein). In their Answers (Dkt. Nos.

18–21), Defendants asserted in their First and Second Affirmative Defenses that Plaintiffs Indig

and Klein “lack standing in whole or in part” because they do not own real property in the

Village of Pomona (although they are indisputably residents, and Plaintiff Klein is a member of

the Village Board of Trustees). Plaintiffs dispute that there is any issue of standing. However,

the addition of Mr. Indig’s wife, Leah Indig (who holds title to the Indigs’ home), and Robert

Klein’s father, Naftali Klein (who is the owner of Robert Klein’s Pomona residence), will moot

the issue.

                                           ARGUMENT

        Federal Rule of Civil Procedure 15(a) provides leave to amend a pleading “shall be freely

given when justice so requires.” Fed. R. Civ. P. 15(a). The “decision to grant or deny leave to

amend under Rule 15(a)(2) is within the trial court’s discretion.” Fresh Del Monte Produce, Inc.

v. Del Monte Foods, 304 F.R.D. 170, 174 (S.D.N.Y. 2014). However, as this Court has

observed, “absent ‘undue delay, bad faith[,] dilatory motive on the part of the movant [,] . . .
undue prejudice to the opposing party’ or ‘futility of amendment,’ leave should be ‘freely

given.’” MacSweeney v. ING Life Ins. & Annuity Co., 2011 WL 4839086, at *2 (S.D.N.Y. Oct.

12, 2011) (Briccetti, J.) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)).

       Here, there can be no argument of “undue delay” or a “dilatory” motive in respect of the

Proposed Amended Complaint. Plaintiffs have timely sought leave to add additional plaintiffs

within the time period agreed to by the parties and permitted by the Court. Dkt. 33 (extending

“Plaintiffs’ time to move for leave to amend the complaint or add additional parties” to March

25, 2019). Nor is there any prejudice to the Defendants. Not only is the motion timely, but

discovery is still at an early stage. Moreover, in their Answers Defendants themselves raised the

issue that the Pomona residences of Messrs. Indig and Klein were owned by other parties. Thus,

the proposed amendment adding those parties as Plaintiffs is no surprise to Defendants.

       Finally, there is no argument that the proposed amendments are futile. “Futility is a

determination, as a matter of law, that proposed amendments would fail to cure prior deficiencies

or to state a claim under Rule 12(b)(6) of the Federal Rules of Civil Procedure.” Panther

Partners Inc. v. Ikanos Communications, Inc., 681 F.3d 114, 119 (2d Cir. 2012). Defendants

have acknowledged that the Complaint states a claim, as they did not file a motion to dismiss.

The proposed amendments do not add new factual or legal theories or claims. Thus, there is no

argument that the proposed amendments are futile.



                                        CONCLUSION

       For the foregoing reasons, Plaintiffs’ motion for leave to file their Proposed Amended

Complaint should be granted.




                                                2
Dated: March 25, 2019
       New York, New York
                                Respectfully submitted,
                                SCHLAM STONE & DOLAN LLP
                                ________/s/_______________
                                Bradley J. Nash
                                Samuel L. Butt
                                26 Broadway
                                New York, New York 10004
                                Telephone No.: (212) 344-5400
                                Fax No.: (212) 344-7677
                                bnash@schlamstone.com
                                sbutt@schlamstone.com

                                Attorneys for Plaintiffs Samuel Indig,
                                Meir Kahana, and Robert Klein




                            3
